Title: To James Madison from Richard Harrison, 24 April 1804 (Abstract)
From: Harrison, Richard
To: Madison, James


24 April 1804, Treasury Department, Auditor’s Office. “I have the honor herewith to lay before you a detailed view of the Charges exhibited against the United States by J. Leander Cathcart late Consul at Tripoli, classed under twelve different heads; and to request your instructions as to the principles on which his Accots. are to be stated.
“The great or leading points which more particularly require your decision appear to be the following—viz

1st. The Compensation to be allowed
2d. The Charges which are, in their nature, admissible or otherwise.
3. The Cases, if any, in which Vouchers may be dispensed with.”

